DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 18 allowed.
Claims 3-11 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al, hereinafter Johansson (U.S. 2021/0359404 A1, EFD: 09/21/2018 via PCT application) in view of Suzuki et al, hereinafter Suzuki (U.S. 2008/0169349 A1).
In regards to claim 1, Johansson discloses: an antenna apparatus comprising: a first ground layer; a first dielectric layer disposed on the first ground 5layer; an antenna electrode layer disposed on the first dielectric layer; a second ground layer disposed below the first ground layer; and 10a second dielectric layer disposed between the first ground layer and the second ground layer (Johansson, FIG. 1B discloses antenna electrode layer 102 – upon - first dielectric layer 105a – upon - first ground layer 106a – upon - second dielectric layer 105b – upon - second ground layer 106b, disclosed in ¶ [0043]).  
Johansson fails to disclose: the antenna apparatus includes a laminate.
However, Suzuki discloses: the antenna apparatus includes a laminate (Suzuki, ¶ [0022]).
Suzuki and Johansson are considered to be analogous art because both are in the same field of endeavor related to antenna devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to (Suzuki, ¶ [0022]).
In regards to claim 2, Johansson in combination above discloses: the antenna laminate according to claim 1, wherein the antenna electrode layer comprises a radiation electrode (Johansson, FIG. 1B, antenna electrode layer 102 comprises radiation electrode 101, disclosed in ¶ [0038] & ¶ [0043]).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson in combination above in view of Jong et al, hereinafter Jong (U.S. 2019/0229413 A1).
In regards to claim 12, Johansson in combination above discloses: the antenna laminate according to claim 1, but fails to disclose: wherein 5the antenna electrode layer has a mesh structure.  
However, Jong discloses: wherein 5the antenna electrode layer has a mesh structure (Jong, FIG. 3A, antenna electrode layer 321, disclosed in ¶ [0081]).  
Jong and Johansson in combination above are considered to be analogous art because both are in the same field of endeavor related to antenna devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the antenna electrode layer of Johansson in combination above to include: wherein 5the antenna electrode layer has a mesh structure, as taught by Jong, in order to provide a radiation pattern that prevents distortion (Jong, ¶ [0012]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson in combination above in view of Wada (U.S. 2020/0153114 A1).
claim 13, Johansson in combination above discloses: the antenna laminate according to claim 1, but fails to disclose: wherein the first dielectric layer comprises an adhesive layer. 
However, Wada discloses: wherein the first dielectric layer comprises an adhesive layer (Wada, FIG. 11, first dielectric layer corresponds to elements 131 & 132 including adhesive layer 131, disclosed in ¶ [0129] & ¶ [0132]- ¶ [0133]).
Wada and Johansson in combination above are considered to be analogous art because both are in the same field of endeavor related to antenna devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the first dielectric layer of Johansson in combination above to comprise an adhesive layer, as taught by Wada, in order to appropriately set directivity of the antenna (Wada, ¶ [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626